Citation Nr: 1027368	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  08-34 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for 
post-operative residuals of cataract surgery involving the left 
eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from December 
1953 to September 1957.

This appeal to the Board of Veterans' Appeals (Board) is from an 
August 2007 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  

As support for his claim, the Veteran testified at a hearing at 
the RO in September 2009 before a local Decision Review Officer 
(DRO).  The Veteran also testified at a videoconference hearing 
in June 2010 before the undersigned Veterans Law Judge (VLJ) of 
the Board.  

The Board is remanding the claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

The Veteran contends he is entitled to § 1151 compensation 
because cataract removal surgery he had at the local VA medical 
center (VAMC) ultimately led to what amounts to blindness in his 
left eye (just 1/400 visual acuity), although before the surgery 
he was told the procedure would be much more routine and 
uneventful and that he would have normal vision in this eye, even 
without correction.

During his most recent hearing, he clarified that he is not 
alleging VA fault or negligence, per se, in this unfortunate 
consequence of the surgery - especially since he admittedly 
cannot prove this anyway according to one of the other doctors he 
has consulted concerning the matter.  Nevertheless, he believes 
losing his vision in this eye was not a reasonably foreseeable 
result or complication of the surgery, which is an alternative 
basis for granting § 1151 compensation.

The initial cataract removal surgery in question occurred in 
March 2005 within VA's Tennessee Valley Healthcare System (HCS).  
And he says he had to undergo two additional surgeries in April 
2005 at the Vanderbilt University Medical Center, and still 
additional VA surgery in October 2005 to try and correct and 
repair damage to his left eye stemming from that initial surgery.

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical treatment, 
or an examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death were 
service connected.  See 38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.361(a) (2009).

For claims, as here, filed on or after October 1, 1997, the 
Veteran must show that the VA treatment in question resulted in 
additional disability and, further, that the proximate cause of 
the additional disability was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of the disability was an 
event that was not reasonably foreseeable.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.361(a)-(d).  See also VAOPGCPREC 40-97 (Dec. 31, 
1997).

In determining whether additional disability exists, the 
Veteran's physical condition immediately prior to the beginning 
of the hospital care, medical or surgical treatment, or other 
incident in which the claimed disease or injury was sustained 
(i.e., medical examination, training and rehabilitation services, 
or work therapy), is compared to his condition after such 
treatment, examination or program has stopped.  See 38 C.F.R. § 
3.361(b).

Provided that additional disability exists, the next 
consideration is whether the causation requirements for a valid 
claim for benefits have been met, to consist of both actual and 
proximate causation.  In order to establish actual causation, 
the evidence must show that the medical or surgical treatment 
rendered resulted in the Veteran's additional disability.  If it 
is shown merely that a claimant received medical care or 
treatment, and has an additional disability, that in and of 
itself would not demonstrate actual causation.  See 38 C.F.R. § 
3.361(c)(1).

Furthermore, the proximate cause of the disability claimed must 
be the event that directly caused it, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment or other 
instance of fault proximately caused the additional disability, 
it must be shown either that VA failed to exercise the degree of 
care expected by a reasonable treatment provider, or furnished 
the medical treatment at issue without the Veteran's informed 
consent.  See 38 C.F.R. § 3.361(d)(1).  

Proximate cause may also be established where the Veteran's 
additional disability was an event not reasonably foreseeable - 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable, but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider the type of risk 
that a reasonable health care provider would have disclosed as 
part of the procedures for informed consent (in accordance with 
38 C.F.R. § 17.32).  See 38 C.F.R. § 3.361(d)(2).

Records show the RO obtained a medical opinion concerning the 
merits of this case, but this opinion does not provide all of the 
information needed to properly adjudicate the claim.  So 
additional comment is needed.  This September 2008 VA eye 
examiner provided opinions concerning some aspects of the claim, 
though not others that are equally relevant.  In particular, this 
examiner determined the Veteran has additional disability - 
namely, legal blindness in his left eye, attributable to the 
surgical treatment for cataracts at the VAMC, i.e., as a matter 
of actual causation.  On the other hand, this VA examiner also 
discounted the notion of proximate causation due to negligence.  
Indeed, he stated the Veteran's additional disabilities 
(referring to the residuals of his left eye cataract surgery) 
are not at least as likely as not a result of any erroneous VA 
treatment or surgical procedure.  


This examiner also appeared to lay fault for this additional 
disability upon the Veteran, himself, in failing to maintain 
continued follow-up contact as necessary for his treating 
physician to assess the Veteran's post-operative course.  And 
this VA examiner lastly remarked, "I cannot render an opinion 
without resort to speculation as to whether the Veteran would not 
have developed residuals of his left eye cataract surgery had he 
followed instructions."

A recent precedent case, however, admonished the Board for 
relying on medical opinions that also were unable to establish 
this required linkage, that is, without resorting to mere 
speculation, as cause for denying the Veteran's claims.  See 
Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  In Jones, the 
Court noted it was unclear whether the examiners were unable to 
provide this requested definitive medical comment on etiology 
because they actually were unable to since the limits of medical 
knowledge had been exhausted or, instead, for example, needed 
further information to assist in making this determination (e.g., 
additional records and/or diagnostic studies) or other procurable 
and assembled data.

The Court in Jones acknowledged there are instances where a 
definitive opinion cannot be provided because required 
information is missing or can no longer be obtained or current 
medical knowledge yields multiple possible etiologies with none 
more likely than not the cause of the claimed disability.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board 
need not obtain further medical evidence where the medical 
evidence "indicates that determining the cause is speculative").  
The Court in Jones held, however, that in order to rely upon a 
statement that an opinion cannot be provided without resort to 
mere speculation, it must be clear that the procurable and 
assembled data was fully considered and the basis for the opinion 
must be provided by the examiner or apparent upon a review of the 
record.

Thus, before the Board can rely on an examiner's conclusion that 
an etiology opinion would be speculative, the examiner must 
explain the basis for such an opinion or the basis must otherwise 
be apparent in the Board's review of the evidence.  Cf. Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions").

That is to say, the Board must ensure that any medical opinion, 
including one that states no conclusion can be reached without 
resorting to speculation, is "based on sufficient facts or data."  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  
Therefore, it must be clear, from either the examiner's 
statements or the Board's decision, that the examiner has indeed 
considered "all procurable and assembled data," by obtaining all 
tests and records that might reasonably illuminate the medical 
analysis.  Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  When 
the record leaves this issue in doubt, it is the Board's duty to 
remand for further development.  The examiner may also have an 
obligation to conduct research in the medical literature 
depending on the evidence in the record at the time of 
examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  

Once VA undertakes the effort to provide an examination for a 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at minimum, notify the claimant why 
one will not or cannot be provided.  See Barr v. Nicholson, 21 
Vet. App. 303, 311-12 (2007).  See, too, Bowling v. Principi, 15 
Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an 
inadequate examination report "if further evidence or 
clarification of the evidence ... is essential for a proper 
appellate decision").

In contending that his left eye blindness was not a reasonably 
foreseeable consequence of his cataract removal surgery, the 
Veteran also alleges that he was never properly informed of this 
risk of blindness before his initial cataract operation at the 
VAMC, thus raising the ancillary and equally relevant issue of 
whether there was informed consent.  Unfortunately, the September 
2008 VA eye examiner did not address these additional issues.  
See 38 C.F.R. §§ 3.361(d)(1), (2), 17.32.

Minor deviations from the 38 C.F.R. § 17.32 requirements that are 
immaterial under the circumstances of a case will not defeat a 
finding of informed consent.  Consent may be express or implied 
as specified under 38 C.F.R. § 17.32(b), as in emergency 
situations.  38 C.F.R. § 3.361(d)(1).

Further complicating this case is the concurrent provision of 
medical care in April 2005 at the Vanderbilt University Medical 
Center, by Dr. F.R., additional treatment the Veteran says was 
needed to try and correct the problems arising out of his initial 
surgery at the VAMC.  But a private or state facility is 
specifically not included as a basis of compensation under 38 
U.S.C. § 1151 because VA does not have jurisdiction over the 
private or state facility.  See MacDonald v. Shinseki, Slip Copy 
of Unpublished Disposition (single-judge decision), 2010 WL 
2640585 (June 30, 2010).  Significantly, fee-basis treatment or 
referral does not constitute VA treatment for purposes of 
38 U.S.C.A. § 1151."  See Id.  So even if this additional left 
eye surgery in April 2005 at the Vanderbilt University 
Medical Center was on a fee-basis arrangement, it would not be 
covered under the auspices of his § 1151 claim since it primarily 
concerns his initial surgery in March 2005 at the VAMC, although, 
as also mentioned, he had additional surgery at the VAMC later 
that year - in October 2005.

Moreover, the AMC must attempt to obtain any outstanding VA 
treatment records from the VAMC in Nashville and the Tennessee 
Valley Healthcare System (HCS) in Cleveland, Tennessee, due to 
significant and unexplained gaps in treatment dates at these 
facilities.  There are only sporadic eye treatment notes from the 
Tennessee Valley HCS, dated in March and October 2005, which 
means there may be missing treatment notes from this facility.  
Also, a Nashville VAMC treatment note on file is dated in October 
2008, but makes reference to a visit on August 14, 2007, which is 
not on file but referred to by the September 2008 VA examiner.  

So there apparently are additional VA treatment records that need 
to be obtained before deciding this appeal.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (indicating VA has 
constructive, if not actual, notice of this additional evidence 
because it is generated within VA's healthcare system).  See also 
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  On 
remand, the AMC must attempt to obtain these additional records 
and, if they do not exist, must make an express declaration 
confirming that further attempts to obtain them would be futile.  
The Veteran should also be apprised of the latter situation, if 
it arises.  38 C.F.R. § 3.159(e).

Finally, attempts also need to be made to obtain any outstanding 
private treatment records.  VA is generally required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim. 38 U.S.C.A. § 5103A(a).  
Specifically, VA is required to make reasonable efforts to obtain 
relevant records, including private records, which the claimant 
adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(1).  If after making such 
reasonable efforts VA is unable to obtain all of the relevant 
records sought, VA must so notify the claimant.  Id.  This notice 
must identify the records not obtained, explain the efforts made 
to obtain them, and describe any further action VA will take on 
the claim.  Id.  VA regulation clarifies that "reasonable 
efforts" will generally consist of an initial request for the 
records and, if the records are not received, at least one 
follow-up request.  38 C.F.R. § 3.159(c)(1).

The Veteran submitted some of the treatment records from Dr. F.R. 
at the Vanderbilt University Medical Center, concerning the two 
additional eye surgeries in April 2005; other records from the 
Cleveland Eye Clinic concerning an eye evaluation in November 
2004; and still other records from Dr. M.B. of the Baptist Eye 
Clinic, dated in June 2006.  Unfortunately, however, it is 
unclear whether these are all of these doctor's relevant records.  
So attempts also must be made to obtain any other potentially 
relevant records before deciding this appeal, to comply with the 
duty to assist.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).

Accordingly, the claim is REMANDED for the following additional 
development and consideration:

1.	Ask the Veteran to assist in the 
search for his VA treatment records by 
specifying dates, locations, and providers 
of treatments at VA facilities.  After 
allowing an appropriate time for response, 
contact the Nashville, Tennessee VAMC and 
Tennessee Valley HCS in Cleveland, 
Tennessee, to obtain all of his relevant 
treatment records, especially any 
outstanding records not already associated 
with the claims file.  


If these requested records are 
unavailable, or the search for them 
otherwise yields negative results and 
further attempts to obtain these records 
would be futile, this must be documented 
in the claims file and the Veteran 
notified in accordance with 38 C.F.R. § 
3.159(c)(2).

2.	Also ask the Veteran to complete and 
return the necessary authorizations (VA 
Form 21-4142) for VA to obtain any 
outstanding medical treatment records from 
private doctors - including from Dr. F.R. 
at the Vanderbilt University Medical 
Center, the Cleveland Eye Clinic, and Dr. 
M.B. at the Baptist Eye Clinic.

Ask the Veteran to assist in obtaining 
these additional records by providing the 
relevant dates of treatment, names of the 
treating physicians, phone numbers and 
addresses, or by himself providing these 
treatment records if, for example, he has 
them in his personal possession.  If he 
provides a completed release form 
authorizing VA to obtain these 
confidential treatment records, then 
attempt to obtain them with at least one 
follow-up request if no reply is received.  
See 38 C.F.R. § 3.159(c)(1) (2009).

3.	Then request additional medical 
comment responding to the following 
questions:

(a) is the blindness in the Veteran's left 
eye a reasonably foreseeable consequence 
or complication of his cataract removal 
surgery?



(b) did a consent form he presumably 
signed before the surgery list blindness 
in this eye as one of the possible 
consequences or complications of this type 
of surgery?

The commenting physician must discuss the 
medical rationale of these opinions - 
citing, if necessary, to evidence in the 
record.

4.	Then readjudicate the claim in light 
of any additional evidence.  If the claim 
is not granted to the Veteran's 
satisfaction, send him a supplemental 
statement of the case (SSOC) and give him 
an opportunity to submit additional 
evidence and/or argument in response 
before returning the file to the Board for 
further appellate consideration of the 
claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


